Title: James Madison to James Barbour, 18 December 1828
From: Madison, James
To: Barbour, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 18. 1828
                            
                        
                        I had the pleasure of duly receiving your interesting favor of Sepr. 29. The agricultural scenery which
                            charmed you so much has had the same effect on other strangers surveying it with an equal taste for such improvements. I
                            wish you may have as much reason to be pleased with the countenance of the Cabinet when your objects are presented to it.
                            We think here it is high time for a relinquishment of the theoretic fallacy, and practical folly of their colonial
                            doctrine; and for a discovery of the inconsistency of refusing our claim to the use of the St. Lawrence with theirs to
                            that of the Mississippi; and what is more, with a reasonableness and a usage amounting to a Law of Nations in such cases.
                        The view you give of the harvest and market in G. B. confirmed the accounts which had begun to
                            raise the price of our flour; and those which followed soon after carried it up to $9 & even more. This however was very fugitive; and succeeded by a considerable depression. Latterly it has risen & fallen,
                            according to arrivals from Liverpool & London, within the extremes of $8. & 6 1/4. At present it seems to be
                            going up a little, under the influence of arrivals bringing information to the 2d. of Novr. In the Fredricksburg Market flour is
                            at present a fraction above $7; but the Sellers hold back more than the buyers. The price of Tobo. is yet to be
                            conjectured. The Crop is short, & the character generally not good. Hopes are indulged that the Market will be
                            favorable especially for the best qualities. I take for granted that everything relating to your individual concern in
                            these matters reaches you from other & better sources.
                        I need not repeat to you the issue of the Presidential contest, which Fame with her thousand trumpets has
                            already proclaimed. Of the Cabinet in Embrio, and of the course that  will be steered by the new Palinurus, with respect
                            to the stormy questions and baffling expectations, in the midst of which he will take the helm, I know as little as
                            the least knowing, and must refer you for the various speculations afloat to the Metropolitan fountain from wch. they
                            flow.
                        I am sorry to say that the ferment produced in S. Carolina by the tariff subsides more slowly (if at all) than was
                            to be expected. The Legislature is now in Session, and the difference in opinions seems to be confined to the
                            modes of effectuating its repeal or its nullification; all concurring in the
                            unconstitutionality and intolerable oppression of the measure. As Georgia however does not back her neighbour in the
                            extent that was probably expected, & N. C. will certainly not do so, whilst Virgina frowns on every symptom of
                            violence and disunion, it may be confidently, presumed that a favorable change is not very distant; such as will
                            satisfy our Illwishers abroad, that our free System of Government however liable to local & acute maladies, has a chronic
                            health & vigor that is sure to expel the cause of them. You will see that the Legislature of Virgina has re-elected
                            Mr. Giles, and that he continues, tho’ with a lowered tone, to denounce the tariff. It is not probable that the subject will
                            produce a reiteration of the language held at the last Session. But I will not venture to be a prophet.Your
                            connections & neighbours are as far I have heard all well.
                        I have taken the liberty since your departure, of writing you two letters one relating to the University, the
                            other requesting a favor for myself. I enclose copies of both; the risk of the Sea, added to other risks, suggesting the
                            precaution Health & all other blessings to yourself & those around you; a wish in which Mrs. Madison cordially
                            unites with me
                        
                            
                                James Madison
                            
                        
                    